Exhibit 10.51             

AUGMENTING LENDER SUPPLEMENT
THIS AUGMENTING LENDER SUPPLEMENT, dated as of March 31, 2014 (this
“Supplement”), to the Credit Agreement, dated as of February 14, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ARC PROPERTIES OPERATING PARTNERSHIP, L.P. (as
successor to American Realty Capital Operating Partnership III, L.P.), a
Delaware limited partnership (the “Borrower”), TIGER ACQUISITION, LLC (as
successor to American Realty Capital Trust III, Inc.), a Delaware limited
liability company, AMERICAN REALTY CAPITAL PROPERTIES, INC., a Maryland
corporation (“ARCP”), the Lenders party thereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the benefit of the Lenders (in such
capacity, the “Administrative Agent”), as Issuing Bank and as Swingline Lender.
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.15 thereof that any bank,
financial institution or other entity may extend Revolving Commitments under the
Credit Agreement subject to the approval of the Borrower, the Issuing Bank, the
Swingline Lender and the Administrative Agent, by executing and delivering to
the Borrower and the Administrative Agent documentation acceptable to the
Administrative Agent; and
WHEREAS, the undersigned Augmenting Lenders have committed to provide aggregate
Revolving Commitments of $275,000,000 on the date hereof, subject to the terms
and conditions of this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.Augmenting Lenders.
a.Each of the undersigned Augmenting Lenders agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, as of the
effectiveness of this Supplement pursuant to Section 2 below, become a Lender
for all purposes of the Credit Agreement to the same extent as if originally a
party thereto, with a Revolving Commitment in such amounts as set forth on
Exhibit B hereto.
b.Each of the undersigned Augmenting Lenders (a) represents and warrants that it
is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.



--------------------------------------------------------------------------------



2.Conditions to Effectiveness. This Supplement shall become effective upon (a)
the satisfaction of the conditions precedent specified in Section 2.15 of the
Credit Agreement, (b) receipt on or prior to the date hereof by the undersigned
Augmenting Lenders of such fees as are due and owing to such Augmenting Lenders
in connection with the increase of commitments pursuant to this Supplement, (c)
that all fees and expenses required to be paid on or before the effectiveness of
this Supplement have been paid and (d) receipt by the Administrative Agent of
counterparts of this Supplement duly executed and delivered by the Borrower, the
Administrative Agent, Issuing Bank, Swingline Lender and the Augmenting Lenders.
3.Officer’s Certificate. The Borrower hereby elects to increase the Revolving
Commitments and has delivered to the Administrative Agent a certificate signed
by a Responsible Officer of the Borrower pursuant to Section 2.15 of the Credit
Agreement, substantially in the form attached hereto as Exhibit A.
4.Limited Amendment; Ratification of Loan Documents. Except as specifically
amended or modified hereby, the terms and conditions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect, and are hereby
ratified and affirmed in all respects. This Supplement shall not be deemed a
waiver of, or consent to, or a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document, except as
expressly set forth herein.
5.Loan Document. This Supplement shall constitute a Loan Document.
6.Defined Terms. Capitalized terms defined in the Credit Agreement shall have
their defined meanings when used herein.
7.Governing Law. This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.
8.Miscellaneous. This Supplement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]

2

--------------------------------------------------------------------------------

Exhibit 10.51             

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
SUMITOMO MITSUI BANKING CORPORATION,
as Augmenting Lender
By: /s/ William G. Karl                
Name:    William G. Karl
Title:    General Manager
GOLDMAN SACHS BANK USA
as Augmenting Lender
By: /s/ Mark Walton                
Name:    Mark Walton
Title:    Authorized Signatory
MIZUHO BANK, LTD., NEW YORK BRANCH
as Augmenting Lender
By: /s/ Tenya Mitsuboshi            
Name:    Tenya Mitsuboshi
Title:    Deputy General Manager






--------------------------------------------------------------------------------





Accepted and agreed to as of the date first written above:

ARC PROPERTIES OPERATING PARTNERSHIP, L.P.


By: /s/ Brian S. Block        
Name:    Brian S. Block
Title:    Executive Vice President




--------------------------------------------------------------------------------




Accepted and agreed to as of the date first written above:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Bank and Swingline Lender


By: /s/ D. Bryan Gregory        
Name:    D. Bryan Gregory
Title:    Director


